PER CURIAM.
The district court of appeal in Mathis v. Foote Steel Corp., 502 So.2d 947 (Fla. 5th DCA 1987), affirmed the dismissal of petitioners’ product liability action upon the authority of Pait v. Ford Motor Co., 500 So.2d 743 (Fla. 5th DCA 1987). Because this Court had accepted jurisdiction to review Pait, we accepted jurisdiction on the petition for review filed in the instant case upon the authority of Jollie v. State, 405 So.2d 418 (Fla.1981). Art. V, § 3(b)(3), Fla. Const. Based upon the rationale of Melendez v. Dreis & Krump Manufacturing Co., 515 So.2d 735 (Fla.1987), we have now approved the decision in Pait v. Ford Motor Co., 515 So.2d 1278 (Fla.1987). Therefore, we also approve the decision of the district court of appeal in the instant case.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.